97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mary Ann POORES, Appellant,v.Lloyd M. BENTSON, Secretary of The Treasury, Appellee.
No. 96-1188.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 21, 1996.Filed Sept. 4, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Mary Ann Poores appeals the district court's1 order denying her Federal Rule of Civil Procedure 60(b) motion to set aside the dismissal of her employment discrimination action.  In support of Rule 60(b) relief, Poores argues that her former counsel's negligence in failing to comply with the district court's scheduling order should not be imputed to her.  Having carefully reviewed the record and the parties' briefs, we find no abuse of discretion in the district court's ruling.   See Sanders v. Clemco Indus., 862 F.2d 161, 169 & n. 14 (8th Cir.1988) (standard of review);   Link v. Wabash R. Co., 370 U.S. 626, 633-34 (1962) (claimant cannot avoid consequences of acts or omissions of freely selected attorney).  We also reject Poores's alternative request that the dismissal be modified to be without prejudice, as this appeal does not raise the underlying judgment for review.  See Fed.  R.App. P. 4(a);   Sanders, 862 F.2d at 169.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri